Judgment, Supreme Court, New York County (Harold Rothwax, J., at hearing; Alfred Donati, J., at jury trial), rendered June 1, 1994, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The description transmitted from the officer observing the undercover decoy to the arresting officer was sufficient in detail in light of the fact that it had been made just seconds before the arrest at the end of the subway ramp on which the crime had occurred (see, People v Carmona, 172 AD2d 151, lv denied 78 NY2d 963). The receiving officer also recounted the description under which he acted. Defendant’s argument that the People were required to also introduce the arresting officer’s description of defendant’s appearance at the time of his arrest is unpreserved and, in any event, would not warrant reversal in the circumstances here presented (People v Santana, 235 AD2d 220, lv denied 89 NY2d 1100; People v Cintron, 232 AD2d 192). Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.